Citation Nr: 1429259	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1978 to September 1981.  He had additional service in the Army National Guard from January 1982 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and/or argument, which the Veteran did in May 2014.  


FINDING OF FACT

A chronic back disability, to include arthritis, was not manifested during service or within the initial year of separation, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2009 and October 2012 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in October 2012 and a VHA opinion was obtained in January 2014; the record does not reflect, that the examination or opinion was inadequate for rating purposes.  The rationale provided is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



Service Connection

The Veteran seeks service connection for a back disability.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The Veteran's active duty service treatment records document that, in July 1980, he was assessed with a bruised, pulled back muscle after being kicked in the back the day before while playing soccer.  In October 1980, he was assessed with muscle strain after injuring his back while wrestling, and complained of having had back pain for six days.

In an October 1988 private treatment record, the Veteran was assessed with acute lumbar strain after being involved in a motor vehicle accident where he was hit from behind.

The Veteran's Army National Guard records document that, in May 1992, the Veteran slipped and fell on the wet floor of the shower and was hospitalized for treatment of a concussion as well as low back pain and contusion.  The May 1992 report of this incident notes that the Veteran was on active duty for training at the time of the incident and that the injury was incurred in the line of duty.  A September 1992 service treatment record noted the May 1992 incident and his current complaints of low back pain.  Reports of medical history in January 1993, November 1997, and July 2001 noted his report of low back pain secondary to his May 1992 fall.  His July 2001 Army National Guard separation examination report noted that he had chronic low back pain by history.

The medical evidence of record reveals that the Veteran sustained several low back injuries after his discharge from active service.  VA treatment records dating since December 2004 document treatment for low back pain.  In a December 2005 VA treatment record, he reported the May 1992 fall in service and that he had occasional flare-ups of low back pain since that time; that he pushed heavy loaded carts at his current job; and that several days earlier he went to the emergency room for a flare-up of low back pain for which muscle relaxers had been prescribed.  

In an October 2008 private treatment record, after reporting that he injured his back at work, magnetic resonance imaging (MRI) of his lumbar spine revealed disc herniation at the L5-S1 level.  In a February 2009 private treatment record, he reported that his low back pain had increased after pushing a heavy cart at work the night before.  In a May 2009 VA treatment record, he reported that his low back condition was being managed by Workers' Compensation.

On VA spine examination in November 2009, the examiner noted the Veteran's low back injuries during service as well as his report of continuity of low back pain since his discharge from service.  The examiner diagnosed the Veteran with chronic lumbosacral strain and herniated disc at L5-S1 by MRI in 2008.  The examiner stated that it would be pure speculation to state that the Veteran's current back complaints are related to service, even though the Veteran stated that his back pains from service had persisted up until the time of the Workers' Compensation injury noted in October 2008.

The October 2012 VA examination report reflects diagnoses of lower back strain, arthritis of the thoracolumbar spine, and L5-S1 disc herniation.  The examiner noted the Veteran's history of chronic lower back pain and associated treatment during service, together with continued symptoms after separation.  The back symptoms were noted to have been "made much worse" in 2008 after pushing a heavy cart at work for about a quarter of a mile in addition to his regular work obligations.  It was noted that the next day his back was extremely sore with pain radiating to the right leg.  The diagnosis was L5-S1 disc herniation.  The examiner stated that there was no doubt that the Veteran had a history of lower back pain during service but that his current complaints were related to his L5-S1 disc herniation in association with the work injury in 2008, not service.  

The January 2014 VHA opinion is to the effect that is less than likely that the Veteran's back disability, to include lower back strain, lumbar spine arthritis and/or L5-S1 disc herniation, had its onset during service or is otherwise related to service.  

The opinion states that the 2008 MRI was the first documented finding of intervertebral disc syndrome, at which time radicular leg symptoms of numbness and tingling were reported for a duration of two weeks.  It was determined that the contemporaneous evidence showing negative straight leg raise on both sides coupled with the absence of complaints of radicular leg symptoms established that none of the injuries in 1980 or 1992 resulted in disc herniation.

In addition, and although the three episodes of injury were noted to be consistent with acute lumbar strain (back pain and no radicular leg symptoms), it was determined that the contemporaneous records did not document ongoing back problems that would indicate chronic lumbar strain beyond the time frame of the injuries.  

Further, and although arthritis may be presumed to have been incurred in service if shown during service or within one year of separation, the contemporaneous evidence does not reflect arthrtis.  The VHA opinion specifically states that there is nothing in the medical record that would support a finding that the Veteran's degenerative changes were anything other than a normal part of aging of the spine.  

The Veteran is competent to report his symptoms; however the etiology of degenerative disc disease of the lumbar spine falls outside the realm of common knowledge of a lay person.  Although the record reflects that the Veteran at various times related his back problems to the fall in 1992, including on reports of medical history in January 1993, November 1997, and July 2001, and his July 2001 Army National Guard separation examination report noted that he had chronic low back pain by history, the evidence, to include the private treatment records in 2008, reflects that he also related his back symptoms to the back injury at work.  

To the extent that the Veteran has attempted to establish continuity of symptoms based on lay statements, the Board finds such to be inconsistent with the more probative contemporaneous record, to include not only the negative service treatment records and normal separation examination report, but also the lengthy gap between separation and the initial documented complaints in regard to the back. 

The VHA opinion concludes as follows:

In summary, there are several diagnoses that this veteran has had over the years that should be clarified.  Lumbar strain is [a] condition that can occur with injuries or falls, but in most cases, it is an acute condition, not a chronic one, and resolves with time much like a strained muscle in an arm or leg.  Although he has three clear episodes of injury that are consistent with acute lumbar strain (back pain and no radicular leg symptoms) in 1980 and 1992, the records at that time do NOT document ongoing back problems that would indicate chronic lumbar strain beyond this time frame.  Second is the diagnosis of L5-S1 disc herniation.  There is no evidence to support this diagnosis until 2008, well after his separation from service.  Finally is a diagnosis of lumbar spine "arthritis", which is a commonly used term to describe degenerative changes in the spine that are part of the normal aging process.  These degenerative changes start as early as age 30, and there is nothing in the medical record that would support these changes as being anything but a normal part of aging of the spine.  

The VHA opinion unequivocally concludes that it is less than likely that the Veteran's current lower back strain, lumbar spine arthritis, or disc herniation had its onset during service or is otherwise related to service.  

The Veteran is competent to report his symptoms, and although back injuries are documented, the competent objective evidence establishes that no current back disability had onset during service or within an initial year of separation, or is otherwise related to service.  

In reaching a determination the Board has accorded the most probative value to the VHA opinion contained in the most recent examination.  The rationale for the opinion is based on objective findings, reliable principles, and sound reasoning, and is consistent with the contemporaneous evidence, as well as the October 2008 and October 2012 VA opinions.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a back disability is not warranted.  


ORDER

Service connection for a back disability is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


